EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment comes from the original claims, as well as Figures 20-23.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Michelle Wolf on 2/2/2021.
The application has been amended as follows: 

Claims
1. (Currently Amended) A Compound having general Formula I

    PNG
    media_image1.png
    104
    206
    media_image1.png
    Greyscale
Formula I
wherein [X] is Cl, n is 1,[[;]] R1 and R2 are Hydrogen and R3 is 2,3-dihydroxypropyl 2'-trimethylazaniumylethyl phosphate residue or wherein [X] is Cl, n is 1, R1 and R2 are Hydrogen and R3 is choline chloride residue.
2-17. (Canceled).
18.    (Currently Amended) A composition comprising the 

20.    (Previously Presented) The composition according to claim 18 for use in a method of treatment of neurological disorders, neurodegenerative disorders, DOPA- receptor related disorders, or Parkinson's disease.
21.    (Previously Presented) The composition according to claim 18 for use in a method of treatment of neurological disorders, wherein said composition is administered in dosages of between 100 mg and 700 mg per day over 3 to 5 days in a substantially continuous manner.
22.    (Previously Presented) The composition according to claim 18 for use in a method of treatment of neurological disorders, wherein said composition is administered parenterally.
23. (Previously Presented) The composition according to claim 18 for use in a method of treatment of neurological disorders, wherein said composition is administered parenterally via a patch pump.
24.-33. (Canceled)


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 10/15/2020, in which claims 5-17, 24-27 and 29-33 are cancelled and claim 1 is amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 1 and 18-23 are pending in the instant application and are found to be allowable.
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 2/11/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Claims 8-17 and 24-27, wholly encompassing invention II are cancelled, rendering the restriction requirement moot. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Priority
This application is a National Stage Application of PCT/EP2016/000551, filed on 3/30/2016.  The instant application claims foreign priority to EP 15000922.3 and EP 15001276.3, filed on 3/30/2015 and 4/28/2015, respectively. A certified copy of foreign priority document EP 15000922.3, was filed on 9/29/2017 and a certified copy of EP 15001276.3 was made of record on 7/29/2019.

Withdrawn Rejections/Objections
All rejection(s)/objection(s) of record for claim(s) 5-7, 24-27 and 29-33 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
In view of the Examiners Amendment and Applicant’s amendment, filed on 10/15/2020, the rejection of:
Claims 1 and 18-23 under 35 U.S.C. 103 as being unpatentable over Repta et al. (US 4,771,073; 1988);
Claims 1 and 18-23 under 35 U.S.C. 103 as being unpatentable over Repta et al. (US 4,771,073; 1988), in view of Bonina et al. (J. Drug Target, 2003);
Claims 1 and 18-23 under 35 U.S.C. 103 as being unpatentable over Heller et al. (WO 2012/079072); and
Claims 1 and 18-23 under 35 U.S.C. 103 as being unpatentable over Heller et al. (WO 2012/079072), in view of Bonina et al. (J. Drug Target, 2003), has been fully considered and is persuasive.  Repta does not disclose compounds bearing the instantly claimed R3 groups. The rejections are hereby withdrawn.

In view of the Examiners Amendment and Applicant’s amendment, filed on 10/15/2020, the rejection of claims 1 and 18-23 under 35 U.S.C. 112(b), as being indefinite, has been fully considered and is persuasive. The claims have been amended such that the metes and bound of the claims are clear.
Applicant’s response with respect to the provisional rejection of claims 1 and 18-23 of the instant application on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of copending application Tack et al. (US 16/337521), has been fully considered and is persuasive. The terminal disclaimer filed on 9/2/2020 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is that of record of Repta, Repta/Bonina, Heller or Heller/Bonina. None of the cited art discloses or suggests derivatizing L-DOPA with a choline chloride substituent or a 2,3-dihydroxypropyl 2'-trimethylazaniumylethyl phosphate substituent. Hence, the instant claims are found to be novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	/DALE R MILLER/           Primary Examiner, Art Unit 1623